494 S.E.2d 339 (1998)
268 Ga. 868
In the Matter of Thomas P. deROSAY.
No. S97Y1846.
Supreme Court of Georgia.
January 12, 1998.
*340 Thomas Pertuis deRosay, Atlanta, for Thomas P. deRosay.
Elizabeth W. Morn, State Bar of Georgia, Atlanta, for the State Bar of Georgia.
George R. Reinhardt, Jr., Chairperson, Review Panel, Tifton, for other interested parties.
PER CURIAM.
In this disciplinary matter, respondent Thomas P. deRosay filed a Petition for Voluntary Discipline with this Court pursuant to State Bar Rule 4-227(b)(2) admitting he had violated Standard 65 (commingling client and personal funds and failure to establish and properly maintain a client escrow account) of State Bar Rule 4-102. Based on deRosay's admissions and taking into account certain mitigating factors present in this case, we accept the Petition for Voluntary Discipline and hereby order that deRosay be suspended from the practice of law in this state for a period of six months.
DeRosay wrote checks to himself against a client trust account causing a check disbursing settlement proceeds to a client previously written on this account to be returned unpaid for insufficient funds. Prior to the institution of this proceeding, deRosay made complete restitution to the client. Along with his timely good faith effort to make restitution, we note deRosay's cooperative attitude toward the proceedings, his full and free disclosure with the disciplinary board, his remorse and letter of apology to the client, the absence of a prior disciplinary record and his physical impairment and personal problems as mitigating factors. See ABA Standards for Imposing Lawyer Sanctions, Standard 9.3.
We agree with the State Bar that deRosay's actions constituted a violation of Standard 65 (commingling client and personal funds and failure to establish and properly maintain a client escrow account) of Bar Rule 4-102. We have reviewed the record and find that suspension is an appropriate sanction in this case. Accordingly, deRosay is hereby suspended for a period of six months from the date of this opinion.
DeRosay is reminded of his duties under Bar Rule 4-219(c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of such rule.
Six months suspension.
All the Justices concur.